PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/986,294
Filing Date: 22 May 2018
Appellant(s): GHOSH et al.



__________________
Gary A. Greene
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 08, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on June 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed on December 08, 2020 have been fully considered but they are not persuasive.
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement (see Final Rejection on June 10, 2020, pages 3-4). Appellant alleged that the claim limitation in lines 29-34 of claim 1, reciting that “the quantum dot layer (Examiner finds quantum dot layer “red quantum dot (QD)+green QD” in FIGs. 10A-12C, Examiner cannot find blue QD in any drawings) comprises a third quantum dot sub-pixel layer having a photoluminescent emission in a third blue wavelength range substantially between 492-455 nm (Examiner cannot find a third quantum dot sub-pixel layer meeting this limitation, and 492-255 nm was discloses in the specification only as a wavelength of a sub-pixel OLED emitter (BLUE-L-OLED in FIGs. 10A-12C), not as a wavelength of a quantum dot sub-pixel layer; see ¶¶¶¶¶¶ [0009], [0012], [0013], [0114], [0128], and [0139]), wherein the third quantum dot sub-pixel layer is disposed over one of the three sub-pixel OLED emitters (54 in FIGs. 3A-3D or BLUE-L-OLED in FIGs. 10A-see Appeal Brief, pages 4-5). 
Examiner respectfully disagrees. First, ¶ [0070] does not disclose the mapping corresponding to the drawings of the claim limitations recited in lines 29-34 of claim 1. ¶ [0070] discloses generally that as an alternative embodiment, the color filter layers (Examiner interprets as 190 or 192 or 194 in FIGs. 3A-3D) may be
Appellant further alleged that the claim limitation in lines 29-34 of claim 1 recited above is supported in ¶ [0064] and FIGs. 3A-3D (see Appeal Brief, page 5). Examiner respectfully disagrees. FIGs. 3A-3D and ¶ [0064] only disclose red, green, and blue color filters (190, 192, and 194) disposed over red, green, and blue sub-pixel OLED emitters (50, 52, and 54) correspondingly. And ¶ [0064] clearly discloses that the red, green, and blue color filters 190, 192, and 194 comprise pigment, dye, or inorganic material. Therefore, ¶ [0064] fails to disclose lines 29-34 of claim 1, reciting the quantum dot layer having a photoluminescent emission in a third blue wavelength range substantially between 492-455 nm, wherein the third quantum dot sub-pixel layer is disposed over one of the three sub-pixel OLED emitters having a light emission wavelength in the third blue wavelength range.
Appellant further alleged that FIG. 6A is to show quantum dot layers as an alternative to blue color filters (see Appeal Brief, pages 5-6). Examiner respectfully disagrees. As described in ¶ [0079] of specification, FIG. 6A shows blue emission spectra with (620) and without (610) a blue color filter layer. The blue color filter layer in FIG. 6A does not comprise the quantum dot layer since, as shown in 620 of FIG. 6A, the blue color filter layer only makes the blue emission spectrum 610 narrower, with a spectrum peak having a slightly blue-shift (blue-shift means changing the emitted frequency to a shorter wavelength). According to disclosure in ¶ [0070] of the specification, quantum dot layers perform red-shift, not blue-shift. Therefore, the blue color filter in FIG. 6A does not comprise of quantum dot layers and FIG. 6A does not support lines 29-34 of claim 1, reciting the quantum dot layer having a photoluminescent emission in a third blue wavelength range substantially between 492-455 nm, wherein 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        
Conferees:
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.